Case: 13-20205       Document: 00512473251         Page: 1     Date Filed: 12/17/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 17, 2013
                                     No. 13-20205
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE DE JESUS CEDILLO, also known as Jesus Costillos, also known as Jesus
Cedillo, also known as Guadalupe Alvarado, also known as Juan Manuel
Gonzalez, also known as Juan Manuel Gonzales, also known as Jesus Costilla,
also known as Jesus Sidillo, also known as Jose DeJesus Cedillo, also known as
Jose Cedillo, also known as Jose De Jesus Edillo, also known as Adrian
Hernandez, also known as Jesus Marvel, also known as Jose Quiroz,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CR-683-1


Before DAVIS, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Jose De Jesus Cedillo raises
an argument that he concedes is foreclosed by United States v. Morales-Mota,
704 F.3d 410, 412 (5th Cir.), cert. denied, 133 S. Ct. 2374 (2013). In Morales-


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-20205     Document: 00512473251     Page: 2   Date Filed: 12/17/2013

                                  No. 13-20205

Mota, 704 F.3d at 412, this court, relying upon its holding in United States v.
Joslin, 487 F. App’x 139, 141-43 (5th Cir. 2012), cert. denied, 133 S. Ct. 1847
(2013), rejected the argument that the Texas offense of “burglary of a habitation”
is outside the generic, contemporary definition of “burglary of a dwelling” under
U.S.S.G. § 2L1.2(b)(1)(A)(ii) because it defines the “owner” of a habitation as a
person with a “greater right to possession.” Accordingly, the appellant’s motion
for summary disposition is GRANTED, and the judgment of the district court is
AFFIRMED.




                                        2